Citation Nr: 1619399	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-27 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for weight gain.

3.  Entitlement to service connection for coronary artery disease.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for memory loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for bilateral lower extremity scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Son


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from January 1977 to January 1980 and in the U.S. Marine Corps from May 1982 to June 1984.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Cleveland, Ohio, Regional Office (RO) which denied service connection for major depressive disorder (claimed as anxiety), weight gain, coronary artery disease, memory loss, tinnitus, migraine headaches, and scarring of the left and right lower legs. In February 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript was prepared and incorporated into the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

A February 2010 VA treatment record states that the Veteran had been receiving Social Security Disability. The evidence considered by the Social Security Administration (SSA) in granting the Veteran's claim is not of record. VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA. Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The Veteran's service personnel records have not been associated with his file. Additionally, the only VA treatment records received after July 2013 are those submitted by the Veteran at his February 2016 hearing. VA should obtain all relevant military records and VA clinical documentation which could be potentially helpful in resolving the Veteran's claim. Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits and copies of all records developed in association with the decision for incorporation into the record.  

2.  Contact the Veteran and request that he provide information as to all treatment related to his claims on appeal, including the names and addresses of all health care providers whose records have not already been provided to VA. Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.

3.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran.

4.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




